Case: 12-20812       Document: 00512419222         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-20812
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ANIBAR MARTINEZ ALVAREZ, also known as Jose Anibar Alvarez, also
known as Jose Anibar Martinez-Alvarez, also known as Jose Martinez Alvarez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-720-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jose Anibar Martinez Alvarez appeals a sentence imposed upon revocation
of a term of supervised release, arguing that his sentence violates principles of
double jeopardy because the revocation of his supervised release was based on
the identical conduct that supports a subsequent conviction and sentence for
illegal reentry. He concedes that his argument is foreclosed, but he raises the
issue to preserve it for further review. Martinez Alvarez’s concession is correct.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20812   Document: 00512419222     Page: 2   Date Filed: 10/25/2013

                                No. 12-20812

See Johnson v. United States, 529 U.S. 694, 700-01 (2000); United States v.
Jackson, 559 F.3d 368, 371 (5th Cir. 2009). Accordingly, the Government’s
motion for summary affirmance is GRANTED, its alternative motion for an
extension of time to file a brief is DENIED, and the judgment of the district
court is AFFIRMED.




                                     2